Case 2:06-cr-14011-DLG Document 199 Entered on FLSD Docket 05/09/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                            FORT PIERCE DIVISION
                         CASE NO. 06-14011-CR-GRAHAM

  UNITED STATES OF AMERICA

                  Plaintiff,
  vs.

  JOHN PAUL EVERHART, II

                Defendant.
  ________________________/

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       ON THE PETITION FOR VIOLATION OF SUPERVISED RELEASE

         THIS CAUSE came before the Court upon the Petition for
  Violation of Supervised Release filed on March 26, 2019.
         Magistrate Judge Shaniek N. Maynard held a Evidentiary
  Hearing was held on April 3, 2019 and a Report and Recommendation
  was filed recommending that Defendant’s term of supervised
  release be revoked. The Defendant and the Government were
  afforded the opportunity to file objections to the Report and
  Recommendation, however to date, none were filed. The Court has
  conducted a de novo review of the entire file. Accordingly, it is
        ORDERED AND ADJUDGED that Magistrate Judge Maynard’s Report and
  Recommendation on the violations set forth in the Petition for
  Violation of Supervised Release is hereby Adopted and Approved in
  its entirety.
      DONE AND ORDERED in Chambers at Miami, Florida, this 8th day
  of May, 2019.



                                       ____________________________
                                       DONALD L. GRAHAM
                                       UNITED STATES DISTRICT JUDGE
Case 2:06-cr-14011-DLG Document 199 Entered on FLSD Docket 05/09/2019 Page 2 of 2



  Copied: Martin Roth, Esq.
          Carmen Lineberger, AUSA
          Scott Kirche,USPO
